Denied and Opinion Filed July 16, 2018




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00780-CV

                      IN RE DEDERIAN DEMOND HERRON, Relator

                  Original Proceeding from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-03311-E

                              MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Stoddart
                                   Opinion by Justice Stoddart
       Before the Court is relator’s July 9, 2018 “Plaintiff’s Petition for Writ of Mandamus.” To

be entitled to mandamus relief, a relator must show both that the trial court has clearly abused its

discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d
124, 135–36 (Tex. 2004) (orig. proceeding). In his petition, relator does not complain of or seek

relief from any trial court actions or inactions. Although titled “Plaintiff’s Petition for Writ of

Mandamus,” relator’s petition in this original proceeding is, in substance, a trial court petition in

which relator sets out his claims in the underlying trial court proceeding and requests that the

defendant be cited to appear and answer, a trial held, and judgment rendered in relator’s favor.
Relator presents nothing for this Court to review. Accordingly, we deny relator’s petition for writ

of mandamus.




                                                  /Craig Stoddart/
                                                  CRAIG STODDART
                                                  JUSTICE


180780F.P05




                                               –2–